Citation Nr: 1632210	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2014, the Board rendered a decision denying the Veteran's appeal.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued a memorandum decision, vacated the Board's decision and remanded the Veteran's appeal for further action by the Board.  The case has now been reassigned to the undersigned Veterans Law Judge for further appellate review.

The newly reopened issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2005 decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.

2.  Some of the evidence received since the February 2005 RO decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence received since the February 2005 RO decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's claim for service connection for PTSD was denied by the RO in a February 2005 rating decision because there was no confirmed stressor in service.  The Veteran did not appeal the denial or submit new and material evidence within one year; the decision became final.

At the time of the prior final denial, the claims file included the Veteran's service treatment records, his military personnel file, and VA treatment records.  An October 2004 VA treatment report shows that the Veteran reported three non-combat stressors associated with his diagnosis of PTSD at that time: "1) psychotic roommate who always threatened to kill this veteran in his sleep actually murdered the Sgt's wife.  2) He witnessed a friend's airplane rolled off aircraft carrier and pt's friend drowned inside.  3) Another soldier walking beside him was stabbed unexpectedly by another soldier...."  In November 2004, the Veteran filed a claim for service connection for PTSD, specifying different stressor events: "seeing a friend[']s head and arms removed when he was sucked into the intake of an EAGA on the Midway, and another friend[']s guts being cut open in Japan."  In December 2004, the Veteran submitted a partially completed PTSD stressor information form in which he noted witnessing someone "Killed non-battle" on the "USS Midway."  The Veteran's service personnel records reflect that the Veteran served aboard the USS Midway (CV-41) from August 1976 through January 1977.

Evidence added to the record since the last final denial includes the Veteran's statements describing his stressful in-service events and more recent VA treatment records.  These VA treatment records continue to show a diagnosis for PTSD from non-combat trauma, detail his symptomatology, and repeat accounts of stressor events from the prior VA medical records.

The Veteran submitted a statement in December 2009 that repeated his description of the three stressor events discussed in the October 2004 VA medical report.  In the December 2009 statement, the Veteran asserted that "I was with Attack Squadron 115, USS Midway."  Notably, however, this December 2009 statement was accompanied by an attached "Exhibit A" consisting of a printout of a portion of a past Board decision (identified with a Board docket number) in a different case of a different Veteran.  The selection from the past Board decision in the different case reflects that the claimant in that case had "served in Attack Squadron 115" including aboard "USS Midway."  The referenced Board decision reflects that the claimant in that case described that "he had seen an aircraft under tow on Midway's flight deck roll off the deck into the water, killing the sailor," and that he described having "seen another sailor, a squadron mate, being sucked into the intake of a jet aircraft."  The past Board decision from a different case noted that claimant in that matter had asserted that the "stressors could be verified by the deck logs from the USS Midway."  (Using the Board docket number provided by the Veteran's submission, the Board has confirmed that the referenced language properly quotes the cited decision.  Additionally, the Board has confirmed that the claimant in the older case was indicated to have served from September 1974 to September 1977, significantly overlapping the Veteran's pertinent period of service.)

In July 2010, the RO issued a "Formal finding of a lack of information required to corroborate stressor(s) associated with the claim for service connection for PTSD."  The RO concluded that the available information in this case was "insufficient to send to the U.S. Army and Joint Service Records Research Center (JSRRC) and /or insufficient to allow for meaningful research of Marine Corps or National Archives and Record Administration (NARA) records."

The Court's November 2015 memorandum decision discussed that the Board's prior (now vacated) September 2014 decision found that the Veteran had not sufficiently identified the time and place his stressors had occurred for VA to request verification from the U.S. Marine Corps, the NARA, or the JSRRC.  The Court discussed that the Board had acknowledged the Veteran's December 2009 statement describing his stressors and its attachment stating that the stressors could be verified by the deck logs from the U.S.S. Midway, and that the Board had noted that the Veteran stated in an April 2010 letter that he had no further information to provide in response to VA's request for the approximate date and locations of the stressor events and that he failed to respond to an August 2012 request for information from the Appeals Management Center.

The Court identified a concern in that "[t]he Board did not, however, discuss evidence in the record detailing the dates and locations of the appellant's service or whether that evidence could provide a sufficiently narrow time window to submit a request to the JSRRC or NARA."  The Court directed attention to evidence of record "noting that, between August 1976 and January 1977, the appellant was transferred to San Francisco 'FOR OPCON WITH USS MIDWAY.'"  The Board notes that the cited information is confirmed in the Veteran's service personnel records.

After the issuance of the Board's (now vacated) September 2014 decision, the Court has indicated that the practice of limiting JSRRC requests for records research to a 60 day window was simply an effort to ease the workload of JSRRC employees tasked with searching records, and did not establish that a search would be futile, or that the records do not exist or are not in the custodian's possession.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Consequently, unless the available information is otherwise insufficient for such development, the AOJ must submit a request to JSRRC for a search to verify the reported stressor events, to include multiple requests, each covering a different 60-day period, if necessary.  Id. at 403; see also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).

The Court's November 2015 memorandum decision directed that "the Board ... must address whether the evidence discussed above provides sufficient information to request additional records."  The Board finds that in light of the Court's discussion of the evidence in the November 2015 memorandum decision, and considering its holding in Gagne (after the September 2014 Board decision), the evidence does provide sufficient information to request additional records.

The Court's November 2015 memorandum decision directs significant attention to suggestions that evidence of record, especially when read in the light of recent caselaw, provides sufficient information to request additional records to assist the Veteran with potentially verifying claimed stressor events.  Specifically, the identified duration of the Veteran's service aboard the USS Midway from August 1976 through January 1977 suggests a sufficiently reasonably (under the standard suggested in Gagne) period for requesting research to attempt to corroborate the Veteran's description of stressor events while serving aboard the USS Midway.

The Board notes that the holding in Gagne regarding standards for requesting service department research may not, in and of itself, provide a direct basis for reopening the claim on appeal.  The Board has carefully reviewed the record to identify any new and material evidence to reopen the claim of entitlement to service connection for PTSD.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's December 2009 submission asserts that he served in "Attack Squadron 115" aboard the "USS Midway," and essentially identifies the testimony of another veteran identified as having served in "Attack Squadron 115" aboard the "USS Midway."  The December 2009 submission identifies a past Board decision discussing the other veteran's testimony that, presuming the credibility of evidence for the limited purposes of this analysis, would tend to corroborate the Veteran's similar reports of stressor events aboard the USS Midway.  The Board recognizes that the past decision's discussion of the other veteran's testimony identifies concerns regarding the credibility of that testimony, but in determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The past Board decision for a different case and a different Veteran was not of record (constructively or otherwise) prior to its submission to the record in this case in December 2009.  It is new evidence in that it was not previously of record and it presents new information in the form of a potentially corroborative account of events featuring in the Veteran's previously uncorroborated account in-service stressors.

At the time of the prior final denial in February 2005, the evidence did not include evidence corroborating the Veteran's description of any in-service stressor event.  In light of the November 2015 Court memorandum decision in this case and the caselaw discussed above, the Board finds that the evidence submitted since February 2005 presents information that (presumed to be credible for the limited purposes of this analysis) tends to potentially corroborate some of the Veteran's claimed stressor events, and the Board finds that the record provides sufficient information to request additional records to attempt to verify a claimed stressor event.  The Board finds that, given the low threshold in Shade, the additional evidence is new and material because it raises a reasonable possibility of substantiating the claim.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent.

REMAND

Having reopened the Veteran's claim, the Board finds that further development is required prior to adjudication on the merits.

The Veteran has competently reported experiencing multiple stressor events while in service.  As discussed above, in light of the November 2015 Court memorandum decision and recent caselaw, the Board must now conclude that the evidence of record presents a sufficiently narrow time window to submit a request to the JSRRC or NARA.  The Court directed attention to evidence of record "noting that, between August 1976 and January 1977, the appellant was transferred to San Francisco 'FOR OPCON WITH USS MIDWAY.'"  The Board notes that the cited information is confirmed in the Veteran's service personnel records, and at least one of the Veteran's reported stressors is described as having occurred during his service aboard the USS Midway.  Gagne v, 27 Vet. App. at 397.

Attempts to verify the Veteran's stressors have not been undertaken.  The Veteran should be contacted and provided another opportunity to provide detailed information regarding his claimed stressors.  Thereafter, regardless of whether he provides additional information, attempts must be made to verify the reported stressors by forwarding the information provided by the Veteran to the JSRRC, the entity that is charged with attempting to verify stressors for this service branch.  In particular, a verification research attempt must be made with regard to the Veteran's reported stressor of witnessing an airplane roll off of the aircraft carrier resulting in the death of the Veteran's friend (suggested by the record to have occurred during the Veteran's period aboard the USS Midway from August 1976 to January 1977).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran's mental health treatment that are dated from July 2010 onward.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained (following the receipt of any necessary authorizations from the Veteran).

2.  Contact the Veteran and request that the Veteran provide additional information regarding his reported stressors.

3.  Thereafter, forward all information provided by the Veteran concerning his claimed in-service stressors to the JSRRC and/or any other appropriate entity (including the NARA, if appropriate) and request that attempts be made to corroborate the stressors.  In particular, a verification research attempt must be made with regard to the Veteran's reported stressor of witnessing an airplane roll off of the aircraft carrier resulting in the death of the Veteran's friend (suggested by the record to have occurred during the Veteran's period aboard the USS Midway from August 1976 to January 1977).  If necessary, multiple requests, each covering a different 60-day period should be submitted.

4.  After completing the above actions, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (including, if any alleged in-service stressor event is found to have been verified, an appropriate VA examination report with etiology opinion).  Then readjudicate the Veteran's claim.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


